Citation Nr: 0814806	
Decision Date: 05/05/08    Archive Date: 05/12/08	

DOCKET NO.  06-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin




THE ISSUE

Entitlement to service connection for a disability of the 
lower extremities.  




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty for 18 days in March and 
April 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The case is now ready for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  Evidence of record indicates that prior to entering 
service and at the time of enlistment, the veteran had second 
degree bilateral pes planus, mild hallux valgus and 
postoperative bunionectomies; competent evidence of record 
indicates that such disabilities were not aggravated or 
permanently increased in severity during military service.  

3.  Current disabilities of the left leg to include residuals 
of fractures and disabilities of the right lower extremity to 
include residuals of a cerebral vascular accident are not 
shown by competent evidence of record to be etiologically 
related to any incident, injury or disease of active military 
service.  


CONCLUSION OF LAW

Disability of the lower extremities was not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1131, 1137, 1152, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.306, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation: The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The veteran was provided formal VCAA notice in November 2005, 
prior to the issuance of the rating decision now on appeal 
from January 2006.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The service medical records, private and VA 
treatment records, and Social Security Administration (SSA) 
records were collected for review.  The veteran was provided 
a VA examination which included a review of the claims folder 
and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  All known available evidence has 
been collected for review and the veteran does not argue nor 
does the evidence on file suggest that there remains any 
outstanding relevant evidence which is uncollected.  VCAA is 
satisfied.  38 U.S.C.A. § 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As an initial matter the Board notes that service connection 
for a bilateral foot condition was denied in a prior final 
rating decision dated in September 1977 and notice of such 
was provided to the veteran by VA letter dated that same 
month.  However, as noted in the rating decision and letter, 
the determination was made without benefit of the veteran's 
service medical records which the RO had been unable to 
obtain at the time.  Thus, the Board has reconsidered the 
veteran's claim, to the extent that it encompasses a 
bilateral foot disorder, on a de novo basis.  See 38 C.F.R. 
§ 3.156(c) (2007).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year after service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

At the time of the service entrance examination, every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  Only such 
conditions as are recorded in examination reports are 
considered as "noted."  38 C.F.R. § 3.304(b). When 
determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical evidence 
is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of evidence of 
record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Analysis:  The veteran's initial claim in this case was not 
entirely clear.  When asked to describe his condition, he 
replied that his condition was very hard to describe.  When 
asked how frequently he had symptoms from this condition, he 
reported almost every day and sometimes two times a week.  
When asked to describe symptoms during service he said that 
his leg sometimes swelled up.  When asked to describe 
symptoms following service separation he wrote that he really 
could not walk well without using crutches and a cane.  The 
RO immediately responded to this claim with formal VCAA 
notice  informing the veteran of the evidence necessary to 
substantiate his claim.  The RO subsequently reviewed the 
evidence on file and essentially addressed every potential 
area of disablement of both lower extremities.  

The service medical records include the March 1977 physical 
examination for enlistment which noted that the feet were 
abnormal in that the veteran had second degree bilateral pes 
planus with mild hallux valgus.  In the accompanying report 
of medical history completed by the veteran himself, he did 
not indicate any preservice foot or lower extremity problems, 
and specifically did not report having undergone any previous 
operations or surgery or treatment by a physician within five 
years prior to enlistment.  

After only several days of active military duty training, the 
veteran reported to the podiatry clinic complaining of pain 
of both feet.  It was noted that scars from preservice bunion 
surgery had become symptomatic from military training.  It 
was noted that the surgery had obviously occurred prior to 
service.  The veteran was immediately referred for evaluation 
by a Medical Evaluation Board.  This board found that the 
veteran's preservice foot disability, including tender scars 
of preservice bunion surgery of both great toes had become 
symptomatic during training.  The Board of three military 
medical officers concluded that this bunion surgery had 
obviously occurred prior to service, had not been caused 
during service, had not been aggravated by military service, 
and recommended he be separated for failure to meet minimum 
physical qualifications for his enlistment less than three 
weeks earlier.  These recommendations of three medical 
officers were approved by a fourth medical officer who was 
noted to be the chief of professional services.  The veteran 
was subsequently separated from service for failure to meet 
minimum physical qualifications for enlistment with an 
honorable discharge after 18 days of active military duty.  
There is simply no evidence of any kind during the veteran's 
brief 18-day period of military service indicating injury or 
disease of either lower extremity, nor any evidence of 
superimposed injury to either foot.  

There is, following service separation, essentially a 
complete absence of any objective clinical or other evidence 
which shows or suggests that the veteran sought or required 
any form of medical treatment for second degree bilateral pes 
planus and hallux valgus or scars from bunion removal surgery 
of both great toes.  

Multiple records on file document that the veteran was 
involved in a motor vehicle accident in 1979 at which time he 
sustained three separate fractures of the left leg.  This 
evidence reveals a degree of residual left leg disability 
attributable to this motor vehicle accident.  Additionally, 
multiple records on file reveal that the veteran suffered a 
cerebral vascular accident in 2003 which resulted in a right-
sided hemiparesis.  The veteran is also shown to have been 
involved in another motor vehicle accident in 1995 resulting 
in acute neck strain.  

The veteran filed a claim for SSA disability benefits and was 
provided examination therefore in May 1995.  At that time, he 
reported a series of motor vehicle accidents.  The veteran 
stated that his right lower extremity was essentially normal 
although he had occasional cramps.  His left lower extremity 
however had problems related to a 1979 motor vehicle 
accident.  Ever since that time, he had problems with the leg 
swelling, particularly with walking.  Upon examination, the 
right lower extremity was unremarkable.  The left lower 
extremity had a bony deformity over the anterior tibial 
region and there was some slight swelling with decreased 
sensation in the region.  There were also complaints of other 
disabilities unrelated to the pending claim, and it is 
noteworthy that in the veteran's 1995 application for VA 
disability benefits, his principal complaints were headaches 
and disability of the cervical and lumbar spine.  The 
secondary complaint was of fractures of the left leg.  In 
June 1995, the Social Security Administration denied the 
veteran's claim for benefits.  

In May 2006, the veteran was provided a VA examination which 
included a review of his claims folder.  The reviewing 
examiner noted that the veteran was found to have abnormal 
feet at the time he was enlisted for service.  The doctor 
further noted that although the veteran reported having 
continuing painful feet following service separation, the 
reviewing physician noted that the veteran had not sought or 
required treatment by any physician for his feet at any time, 
nor had he ever used corrective shoes or shoe inserts or 
braces or a cane as a result of foot problems.  The veteran 
corroborated a three part fracture of the left leg in a car 
accident in 1979 and having a cerebral vascular accident in 
2005 with right hemiparesis.  He had recovered from this 
stroke to a point that he could walk with a walker, but most 
of the time used a wheelchair.  Examination of the feet 
revealed scarring of the great toes which was nontender and 
nonadherent.  The right foot had little movement secondary to 
the veteran's recent stroke, the left foot was not tender on 
examination and range of motion of the left foot and toes was 
full and pain free.  The impression was that the veteran 
continued to have bilateral pes planus with mild hallux 
valgus and previous bunion surgery.  After conducting a 
thorough examination and review of the record, this doctor 
concluded that the veteran's bilateral pes planus and left 
leg condition was neither caused or aggravated during 
service.  The left leg problems now present were obviously 
attributable to a car accident which had occurred many years 
after service.  

The evidence clearly and convincingly demonstrates that the 
veteran does not have any disability of the lower extremities 
which was either incurred or aggravated during active 
military service.  His feet were certainly noted to be 
abnormal at the time he was enlisted for service with second 
degree pes planus and mild hallux valgus bilaterally.  Within 
a week of training, the veteran complained also of prior 
bunion surgery scars being tender during training.  The 
veteran had clearly failed to properly inform the examining 
physicians at the time of his enlistment physical examination 
of prior bunion surgery and left that portion of his medical 
history blank.  A Medical Evaluation Board of three 
physicians concluded that the veteran's foot problems all 
existed prior to service, were not incurred in service, and 
were not aggravated during service.  A fourth service 
physician approved the findings of the Medical Evaluation 
Board.  These conclusions of four doctors in 1977 were 
essentially confirmed by the VA examining physician in 2006.  
There is no competent clinical opinion or evidence to the 
contrary on file.  

The evidence clearly and unmistakably shows that these 
problems existed prior to service and were not aggravated or 
permanently increased in severity during service.  While 
prior bunion scars may have become symptomatic under the 
rigors of basic military training with wearing of boots, 
there is certainly no competent medical or other objective 
evidence which shows or suggests that those scars somehow 
were increased permanently in severity as a result of the 
veteran's days of active military service.   

Additionally, evidence on file clearly and convincingly 
reveals that the veteran had no impairment of either lower 
extremity (other than the feet as noted above), at any time 
during active military service.  Years subsequent to service, 
the veteran was involved in a motor vehicle accident in 1979 
which resulted in three fractures of the left leg with a 
degree of residual disability.  The veteran was involved in 
another motor vehicle accident in 1995.  In 2003, he suffered 
a cerebral vascular accident which resulted in right 
hemiparesis, including significant lost mobility of the right 
lower extremity.  All disability of the lower extremities 
attributable to motor vehicle accidents and a stroke are 
obviously entirely unrelated to the veteran's 18 days of 
military service.  These injuries were incurred years  after 
military service and are entirely unrelated to such service.  
To the extent that the veteran now claims that multiple 
disabilities of both lower extremities and/or feet are 
attributable to incidents of service, his contentions lack a 
significant degree of credibility in light of the other 
evidence of record.  




ORDER

Entitlement to service connection for disability of the lower 
extremities is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


